                                    Case 3:16-cr-00440-WHA Document 147 Filed 02/11/20 Page 1 of 2




                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-241-7340
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                                  IN THE UNITED STATES DISTRICT COURT
                           12
                                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                                                                             SAN FRANCISCO DIVISION
    345 Franklin Street




                           14
                           15
                                                                                           No. CR-16-00440 WHA
                           16 UNITED STATES OF AMERICA,
                           17                       Plaintiff,
                                                                                           DEFENDANT’S RESPONSE TO UNITED
                           18             v.                                               STATES’ MOTION IN LIMINE NO.
                                                                                           THREE RE OPENING STATEMENTS
                           19
                                YEVGENIY ALEXANDROVICH NIKULIN,
                           20                                                              Pretrial Conference: February 19, 2020
                                                    Defendant.                             Trial Date: March 9, 2020
                           21
                           22
                           23
                                          The defense objects to the government purporting to dictate the scope of the defense
                           24
                                opening statement. In the United States’ Motion In Limine Number Three, the government posits
                           25
                                that “…defense counsel often include a recitation of the defendant’s personal history during
                           26
                                opening statements that is never supported by factual evidence introduced at trial. Counsel’s
                           27
                                statements may include references to defendant’s background, such as educational history and
                           28
                                                                                       1
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Response to United States’ Limine No. 3
                                    Case 3:16-cr-00440-WHA Document 147 Filed 02/11/20 Page 2 of 2




                            1
                                family ties, or to other “facts” about his history.” A criminal defendant has a constitutional right to
                            2
                                testify on his or her own behalf at trial. A right that, although nowhere found in the Constitution,
                            3
                                emanates from various provisions of the Bill of Rights. Rock v. Arkansas, 483 U.S. 44 (1987).
                            4
                                The right to testify is a “personal” right that cannot be waived by defense counsel without
                            5
                                defendant’s consent. Ward v. Sternes, 334 F.3d 696, 705 (7th Cir. 2003).
                            6
                            7             Here, the defense agrees that an opening statement is a road map to what the evidence at

                            8 trial will show. If statements are made during opening statement that do not ultimately comport
                            9 with the evidence at trial, either side may freely comment on that fact in closing argument. Indeed,
                           10 the court will likely instruct the jury that the comments of the lawyers in opening statement are not
                           11 evidence. Beyond that, the defense objects to any further ruling on the parameters of opening
                           12 statement.
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                                DATED: February 11, 2020
                           15                                                         /S/ Adam Gasner __________
                                                                                      Adam G. Gasner, Esq.
                           16                                                         Attorney for Defendant
                                                                                      YEVGENIY ALEXANDROVICH NIKULIN
                           17
                                DATED: February 11, 2020
                           18                                                         /S/ Valery Nechay __________
                                                                                      Valery Nechay, Esq.
                           19                                                         Attorney for Defendant
                                                                                      YEVGENIY ALEXANDROVICH NIKULIN
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                            2
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Response to United States’ Limine No. 3
